Citation Nr: 1709398	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and attention-deficit hyperactivity disorder (ADHD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 5, 1981, to November 25, 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In March 2010, the Board testified at a Board hearing.  A transcript of the proceeding is associated with the record.

In August 2010, July 2012, February 2014, and November 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 


FINDINGS OF FACT

1.  A psychiatric disorder was not noted upon entry into active service.  

2.  The evidence does not clearly and unmistakably establish that the Veteran's psychiatric disorder preexisted active duty service.    

3.  A psychiatric disorder was not present until more than one year after the Veteran's discharge from service and is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder to include bipolar disorder and ADHD, have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a June 2008 letter, prior to the initial adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In March 2010, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Veterans Law Judge (VLJ) identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2) (2016); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) disability records, and childhood medical records.  In addition, the Veteran was provided with a VA examination in June 2014.  As the examination included review of the pertinent medical history, clinical findings, and diagnosis, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In August 2010, July 2012, February 2014, and November 2015, the Board remanded the Veteran's claim to provide him with a VA examination, Board hearing, and to obtain outstanding treatment records.  The Board notes that the Veteran's dependent records from 1961 to 1968 from Lockbourne Air Force Base are unavailable.  The AOJ made a formal finding regarding the unavailability of these records and informed the Veteran.  Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.

II.  Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131.  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service "the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychoses to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

As summarized by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the effect of section 1111 on claims for service connection is that when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The government then must rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government can show a lack of aggravation by establishing that there was no increase in disability during service or that the increase in disability was due to the natural progress of the preexisting condition as provided by 38 U.S.C.A. § 1153.  If this burden is met, the veteran is not entitled to service connection.  

The United States Court of Appeals for Veterans Claims (Court) emphasized that when the presumption of soundness applies, the burden remains on VA to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  

The Veteran contends that he has an acquired psychiatric disorder that was aggravated by service.  He testified that he received in-patient mental health treatment from the ages of 16 to 19.  Although he was not given a diagnosis at the time, he was given medication.  He has indicated throughout the appeal that his preexisting psychiatric disorder was aggravated by the stress of service, e.g., being spit in the face, being pushed down, having his back stepped on, being deprived of sleep, made to do extra physical training, etc. 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  At the outset, the Board notes that the Veteran is competent to report that he received in-patient psychiatric treatment prior to service entry.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   However, he did not specify and the record does not reflect a diagnosis for a disorder at the time of his service entry.  In this regard, the Board observes that a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.   See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A 
§ 1111).  

The service treatment records are negative for any findings or diagnoses of an acquired psychiatric disorder.  He was discharged from service after one month of service having been found unsuitable for service due to apathy, defective attitudes, and inability to expend effort effectively.  Additionally, the Veteran's school records include a July 1961 entry noting that he had adjustment problems in his earlier years at school and that he was hospitalized in 1970 or 1971 for psychological help.  Post-service treatment records show diagnoses for bipolar disorder.  

In June 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed psychiatric disorder.  The VA examiner indicated that the Veteran's only psychiatric disorder was bipolar disorder.  The Veteran reported that he had been psychiatrically hospitalized most of the time from ages 9 to 16.  He stated that he had mood swings and other disturbing mental problems.  He was treated for ADHD with medication as a child.  The Veteran indicated that he was diagnosed with bipolar disorder in the 1990s.  Private medical records document that the Veteran was diagnosed with bipolar disorder in 2004.  Also in 2004, he was awarded SSA disability.  The VA examiner indicated that the September 1981 entrance examination was normal and the Veteran denied all mental disorder symptoms.  He acknowledged the Veteran's refusal to respect authority and his military obligation in service.  The Veteran was fit for duty and did not have a diagnosed mental disorder on active duty.  The VA examiner commented that the Veteran was discharged because he was disrespectful and could not adjust to military life.  This information is not a marker for bipolar depression.  The Veteran's first treatment for bipolar disorder was many years after his active service.  The VA examiner concluded that the Veteran's bipolar disorder was not related to military service or aggravated by military service.  The etiological factors for the Veteran's bipolar disorder include multiple post military psychological stressors, such as his relationship issues with his family and work.
In July 2014, H.B., an outpatient counselor, wrote that the Veteran asked her to provide information regarding his treatment.  They discussed that bipolar mood swings had negatively impacted the Veteran since he was a teenager.  The Veteran reported that as a teen he got into legal trouble, was angry, easily frustrated by stress, impulsive, and participated in risk behavior.  The Veteran characterized his behavior as manic.  He struggled in boot camp as the stress was too much and his symptoms were exacerbated as he was found unfit for duty.  

The Board finds the June 2014 VA examiner's opinion to be highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's bipolar disorder, history, and relevant longitudinal complaints in proffering the opinion.  The July 2014 statement from H.B. is of limited probative value as she restated the Veteran's contentions.  H.B. did not review the record and she did not provide a rationale for her conclusion that the Veteran's symptoms were exacerbated by active service.  Lastly, she did not provide an opinion that there was clear and unmistakable evidence that a psychiatric disorder preexisted service.

The presumption of soundness has not been rebutted in this case as there has not been clear and unmistakable evidence to show that the Veteran's psychiatric disorder preexisted service.  Service connection may not be established on a presumptive basis as the Veteran did not have the requisite 90 days or more of active service.  His treatment records indicate that he did not receive treatment for a psychiatric disorder until the early 2000s, which is almost 20 years after his discharge from active service.  Lastly, service connection may not be established on a direct basis as the most probative nexus opinion of record establishes that the Veteran's psychiatric disorder was not caused or aggravated by his active service.

While the Veteran believes his claimed disability is related to service, as a lay person, his opinion is of insufficient value to establish the required nexus.  He has not been shown to possess the requisite expertise or knowledge to address this matter.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Additionally, the probative value of his lay statements are outweighed by the VA examiner's opinion as it was based upon a review of the record, his medical expertise, and consideration of the Veteran's lay statements.

Based on the evidence, as discussed above, the Board concludes that service connection for an acquired psychiatric disorder, to include bipolar disorder and ADHD, is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder and ADHD, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


